                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


MICHAEL JAMES LATHROP,                                 4:18-CV-04025-VLD

                    Plaintiff,

       vs.                                          ORDER ON MOTION FOR
                                                 ATTORNEY FEES PURSUANT TO
NANCY A. BERRYHILL, ACTING                            42 U.S.C. § 406(b)
COMMISSIONER OF SOCIAL SECURITY;                       (DOCKET NO. 32)

                    Defendant.


      Pending is Attorney Pfeiffer’s motion for attorney fees pursuant to 42

U.S.C. § 406(b) (Docket Nos. 32 and 36). The government has not objected to

the motion, but it has filed a response. See Docket No. 35.

                                      DISCUSSION

A.    Overview

      Mr. Lathrop’s petition for Social Security benefits was denied initially and

at the reconsideration level. After the Appeals Council denied his petition for

rehearing, he filed a complaint in federal court. Docket 1. This court

remanded Mr. Lathrop’s claim for benefits to the Social Security Administration

(“SSA”) for further proceedings. Docket Nos. 20 & 21.

      Different attorneys represented Mr. Lathrop during the different phases

of his quest to obtain Social Security disability benefits. The first attorney

(Attorney Blackburn) represented Mr. Lathrop twice at the administrative level;

in the first round, where the claim was unsuccessful, and then on remand

where the claim was successful. The second attorney (Attorney Pfeiffer)

represented Mr. Lathrop strictly for purposes of handling the appeal to federal
court from the first, unsuccessful administrative proceedings. That appeal was

successful, and resulted in this court’s order for remand to the Social Security

Administration for reconsideration. Docket 20 & 21. There, Attorney

Blackburn again represented Mr. Lathrop and prevailed. Docket 34.

      Each of Mr. Lathrop’s attorneys have their own, separate fee agreement

with Mr. Lathrop regarding payment for their work on Mr. Lathrop’s claim for

Social Security disability benefits. See Docket 32-2 (Attorney Pfeiffer’s fee

agreement); Docket 34, p. 11 (Attorney Blackburn’s fee agreement). The

specific details of those agreements are discussed later in this order as

necessary.

      The SSA award after remand included past-due benefits in the amount of

$88,211.00 plus ongoing monthly benefits. See Docket 32, p. 1, Docket 32-3,

p. 1. In its award letter, the SSA informed Mr. Lathrop it was withholding 25%

of his past-due benefits ($22,052.75) for payment of potential claims for his

attorney’s fees. See Docket 32-3, p. 2. The award letter to Mr. Lathrop refers

to attorney’s fees that are payable both under the Social Security Act and

under the EAJA. Docket 32-3, p. 2.

B.    Attorney Pfeiffer’s First Motion for Attorney’s Fees (EAJA)

      Upon his initial success at having Mr. Lathrop’s case remanded to the

SSA, but before learning whether Mr. Lathrop would ultimately prevail in

obtaining disability benefits, Attorney Pfeiffer moved this court for an award of

attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412(d). Docket 23. Attorney Pfeiffer made this motion on January 9, 2019.

Id. Attorney Pfeiffer’s time and expense record (Docket 23-3) supported his

                                        2
request. Attorney Pfeiffer stated he had spent 42.10 hours of work on

Mr. Lathrop’s federal appeal. Id.

      Within his EAJA motion, Attorney Pfeiffer explained that his usual hourly

rate for non-contingent fee work is $275 per hour. Docket 23, p. 2. For social

security disability cases, however, he represents clients for a contingent fee of

25% of past-due benefits. Id. If a contingent case is ultimately won, he

expects to receive more than the usual hourly rate to compensate for the risk of

non-recovery involved in taking a social security case, which has already been

administratively denied, on a contingent fee basis. Id.

      The maximum hourly rate allowed by the EAJA, however, is $125 per

hour, increased periodically for the cost of living. 28 U.S.C. § 2412(d)(2)(A)(ii).

Applying the appropriate Consumer Price Index data for this region, the hourly

EAJA rate for January, 2019, (when Attorney Pfeiffer submitted his EAJA claim

for fees in Mr. Lathrop’s case) was $193 per hour. As such, Attorney Pfeiffer

submitted a claim for 42.10 hours of work at $193 per hour ($8,125.30), plus

6.5 % sales tax ($528.14) and $20.73 in expenses, for a total award of

$8,674.17. The court granted this motion. See Docket 31 (Order on Motion for

Attorney Fees).

C.    Attorney Pfeiffer’s Second Motion for Attorney’s Fees (42 U.S.C.
      § 406(b))

      On February 29, 2020, after Mr. Lathrop had returned to the SSA on

remand and had been awarded past-due and ongoing monthly disability

benefits, Attorney Pfeiffer made the pending motion for attorney’s fees pursuant

to 42 U.S.C. § 406(b)(1). This statute expressly provides for the payment of


                                         3
“reasonable” attorney’s fees in Social Security disability cases, not to exceed

twenty-five percent of the total past-due benefits to which the claimant is

entitled by reason of such judgment. Id.

       Under 42 U.S.C. § 406(b)(1), the court is to review fee arrangements to

assure that the agreement between the attorney and the claimant yields a

reasonable result. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The

Gisbrecht decision rejected the argument previously accepted by some courts

of appeal (including the Eighth Circuit in Cotter v. Bowen, 879 F.2d 359 (8th

Cir. 1989)) that the “a reasonable fee . . .” language within § 406(b) could be

construed to allow for the lodestar approach to be used to determine the

allowable fee even if the agreement provided for payment of a fee not in excess

of twenty-five percent of past-due benefits. Gisbrecht, 535 U.S. at 807. In

Gisbrecht, the Court explained that § 406(b) “does not displace contingent fee

agreements within the statutory ceiling; instead § 406(b) instructs courts to

review for reasonableness fees yielded by those agreements.” Id. at 808-09.

       In Gisbrecht the Court noted that it was “characteristic” for social

security claimants to enter into contingency fee agreements with their

attorneys specifying that the fee would be twenty-five percent of any past-due

benefits to which the claimant becomes entitled. Id. at 803. Such contingent

fee agreements are common in many different types of litigation. Id. The

requirement that the contingent fee under § 406(b) must be “reasonable” and

not more than twenty-five percent was built into the statute to provide court

oversight and to protect the claimant against “inordinately large fees.” Id. at

807.

                                         4
      The Court instructed that § 406(b) was intended to be an “independent

check” upon the contingent fee agreement to assure it yields a reasonable

result in particular cases. Gisbrecht, 535 U.S. at 807. Congress provided only

one boundary line—agreements are unenforceable to the extent they provide for

fees in excess of twenty-five percent of past-due benefits. Id. Within that one

boundary, the attorney for the successful claimant must show the fee he or she

seeks is reasonable. Id.

      The Court explained it may be appropriate to reduce the fee “based on

the character of the representation and the results the representative

achieved.” Id. at 808. For example, if the attorney is responsible for delay,

causing the past-due benefits to accumulate, a reduction of the fee may be in

order. Id. Likewise, if the benefits are large in comparison to the amount of

time the counsel spent on the case, a downward adjustment may be

appropriate. Id. Additionally, the court being asked to approve the fee request

may ask the attorney to submit a time sheet and a statement of the lawyer’s

normal hourly billing rate to assist in evaluating the reasonableness of the fee

yielded by the agreement. Id.

      Here, Attorney Pfeiffer has explained, as he did in his first motion for

attorney fees, that his usual hourly rate for non-contingent fee work is $275

per hour. Docket 32, p. 1. In social security disability cases, Attorney Pfeiffer

represents clients on a contingent fee basis of twenty-five percent of past-due

benefits. Id. at p. 2. When a contingent fee case is won, he expects to receive

more than his regular hourly rate in order to compensate for the risk of non-



                                        5
recovery in taking a social security case which has already been denied at the

administrative level. Id.

      Attorney Pfeiffer’s fee agreement with Mr. Lathrop is attached to his

motion as Docket 32-2. It provides for a twenty-five percent of past-due

benefits contingent fee. Id. The agreement explains that the fee could amount

to several hundred dollars per hour on an hourly basis. Id. The agreement

also explains that usually all of the attorney fees are paid from past-due

benefits, but sometimes the court orders the government to pay a portion of the

attorney fees pursuant to the EAJA. When part of the fees are paid by the

EAJA, the agreement explains, it might mean less attorney fees would be paid

from Mr. Lathrop’s past-due benefits. Id. On the other hand, the agreement

explains, it could work out that the attorney will receive the 25% fee in addition

to part or all of the EAJA payment. Id. But, the agreement provides, in no case

will the fees that come out of Mr. Lathrop’s past-due benefits exceed 25%

(including the fee paid for the work that occurred on his case before the SSA).

Id. The agreement also specifies that it is in addition to the agreement

Mr. Lathrop entered into with the attorney who represented him before the

SSA. Id.

      The amount Attorney Pfeiffer requests in his motion ($16,052.75), based

upon the hours he worked on the case (42.10), calculates out to $381 per hour.

This is 1.38 times Attorney Pfeiffer’s normal hourly rate of $275 per hour for

non-contingent fee cases. Attorney Pfeiffer represents to the court, as he

must, that should this request be approved, he will return to Mr. Lathrop the

already received, lesser EAJA fee of $8,125.30, so that he will not be “double -

                                        6
dipping” and the total amount Attorney Pfeiffer will receive in attorney fees will

be $16,052.75, not $16,052.75 plus $8,125.30. Gisbrecht, 535 US. at 796

(explaining that when the appellate attorney recovers fees under both statutory

schemes, he or she must “refund” the smaller fee to the claimant). The total

amount Mr. Pfeiffer will receive, therefore, will be well within the 25% statutory

cap contained within 42 U.S.C. § 406(b), as 16,052/88,211 = 18%. The task

for this court is to decide whether this requested amount is “reasonable”

pursuant to 42 U.S.C. § 406(b).

      Under Gisbrecht, the court first looks to the contingent fee agreement to

determine whether it is within the 25% boundary. Gisbrecht 535 U.S. at 808.

As explained above, it is. The court also examines the character of

representation and the results received. Id. Here, Attorney Pfeiffer represented

Mr. Lathrop for approximately a year during the pendency of the federal appeal

from the administrative proceedings. See Docket 32-1. Attorney Pfeiffer was

not responsible for any delay during the pendency of the federal proceedings

and in fact, this court’s review of the federal docket sheet reveals Attorney

Pfeiffer usually submitted documents in advance of the dates specified in the

court’s scheduling order.

      Another factor to consider is whether a windfall to the attorney would

occur, such as when the amount of past-due benefits is large compared to the

amount of time the attorney spent working on the case. Gisbrecht, 535 U.S. at

808. Here, the amount of past-due benefits ($88,211.00) is not insignificant,

but neither is the amount of time Attorney Pfeiffer spent working on

Mr. Lathrop’s case (42.10 hours). Additionally, it is notable that, in compliance

                                        7
with his fee agreement, Attorney Pfeiffer is not requesting the entire 25%

contingent fee out of the $88,211.00 amount. This allows for the

administrative attorney’s fees to also be taken from the amount which has been

withheld from Mr. Lathrop’s past-due benefits.1 The court finds Attorney

Pfeiffer will incur no windfall.

      Another factor this court may examine is a comparison between the

lawyer’s regular, non-contingent hourly rate and the effective hourly rate

requested within the contingent fee motion. Gisbrecht, 535 U.S. at 808. As

explained above, the effective fee Attorney Pfeiffer will receive should this

motion be granted is $381 per hour, which is 1.38 times his usual, non-

contingent fee hourly rate of $275 per hour. “It is recognized that an increase

in the hourly rate is appropriate where due to the contingency there is a risk of

receiving no payment at all.” Warden v. Astrue, 2012 WL 930799 at *1

(W.D.MO. Mar. 19, 2012). In Warden, the court cited several courts within the

district of Missouri wherein attorney fees at 2.8 times the attorney’s non-

contingent fee rate were approved as “reasonable” pursuant to 42 U.S.C.

§ 406(b). Id. (citing cases). In Warden, the claimant’s attorney originally

received an EAJA fee of $158 per hour, but was awarded a contingency fee

hourly rate under § 406(b) of $443.32 per hour, which the court found was

reasonable. Id. at *2. Attorney Pfeiffer’s request of $381 per hour is

comparable to the hourly fee which has been awarded in recent Social Security



1In its response (Docket 35), the Commissioner asserts the potential exists for
much more than 25% of Mr. Lathrop’s past-due benefits to be awarded in
attorney’s fees. This assertion is incorrect, but will be discussed later in this
opinion.
                                         8
cases by midwestern district courts. See e.g. Casas v. Astrue, 2012 WL

5399646 at *3 (D. Neb. Nov. 5, 2012) (hourly rate of $472 per hour approved);

Finney v. Astrue, 2011 WL 96683 at *1 (W.D. Ark. Jan. 11, 2011) (hourly rate

of $355 approved). Though not a recent case, in Goff v. Sullivan, 739 F. Supp.

494, 499, (D.S.D. 1990), the court approved an hourly rate of $200, which was

twice the lawyer’s non-contingent fee hourly rate. Id.

      Given the circumstances presented in this case, the court finds the fee

sought by Attorney Pfeiffer is reasonable for the services rendered pursuant to

42 U.S.C. § 406(b). Attorney Pfeiffer’s motion for award of attorney’s fees in the

amount of $16,125.30 will be GRANTED. Upon receipt of said payment,

Attorney Pfeiffer shall return or credit the lesser, previous EAJA fee award in

the amount of $8,125.30 to Mr. Lathrop.

D.    Attorney Blackburn’s Claim For Attorney’s Fees (42 U.S.C. § 406(a))

      As noted above, the Commissioner has not resisted Attorney Pfeiffer’s

motion for fees pursuant to 42 U.S.C. § 406(b), but the Commissioner has

submitted a response. Docket 35. In his response, the Commissioner cited

Attorney Blackburn’s filing with this court (Docket 34) which includes his

petition for attorney’s fees before the SSA (Docket 34, p. 3) and his fee

agreement with Mr. Lathrop (Docket 34, p. 11).

      The Commissioner suggests that if Attorney Pfeiffer’s motion is granted,

Mr. Lathrop stands to forfeit much more than 25% of his past-due benefits to

payment of attorney’s fees. This is so, the Commissioner asserts, because

Attorney Blackburn has submitted to the SSA a claim for entitlement to the



                                        9
entirety of 25% of the total amount of past-due benefits ($22,052.75) which has

been awarded to Mr. Lathrop. See Docket 34, p. 3.

        This court has the authority to award Mr. Pfeiffer’s motion for fees

pursuant to 42 U.S.C. § 406(b), but Attorney Blackburn’s petition pursuant to

42 U.S.C. § 406(a) is for the agency to decide. Wallace v. Barnhart, 2004 WL

883447 at *1 (N.D. Iowa, April 22, 2004) (agency has the exclusive power to

award fees for work before the administrative agency under § 406(a), not the

court).

        The court comments on Attorney Blackburn’s fee agreement solely

because the Commissioner has raised it in its response, suggesting that if

Attorney Pfeiffer’s motion is granted, Mr. Lathrop stands to lose much more

than 25% of his past-due benefits to attorney fees because Attorney Blackburn

has made a claim to all of the withheld past-due benefits for himself.

        This court can read the statute and Attorney Blackburn’s fee agreement,

however, and the Commissioner’s suggestion that Attorney Blackburn may

recover the entirety of the 25% past-due benefits ($22,052.75 ) from the SSA is

simply incorrect.

        Attorney Blackburn’s claim for attorney’s fees at the administrative level

(as opposed to fee agreements for attorney fees at the appeal level in federal

court under § 406(b)), arises under 42 U.S.C. § 406(a). First, though

§ 406(a)(2) allows for contingency fee agreements of 25% at the administrative

level, it also caps attorney fee awards at a specific dollar amount, which is

currently $6,000.00. See 42 U.S.C. § 406(a). This statute provides in relevant

part:

                                         10
      § 406 Representation of claimants before Commissioner of
      Social Security

      (a)    Recognition of representatives; fees for representation
             before Commissioner of Social Security

             (2)(A) In the case of a claim of entitlement to past-due
             benefits under this sub-chapter if—
                    (i) an agreement between the claimant and another
             person regarding any fee to be recovered by such person to
             compensate such person for services with respect to the
             claim is presented in writing to the Commissioner prior to
             the time of the Commissioner’s determination regarding the
             claim,
                    (ii) the fee specified does not exceed the lesser of –
                            (I) 25 percent of the total amount of past-due
             benefits (as determined before any applicable reduction
             under section 1320a-6(a) of this title) or
                            (II) $4,000, and
                    (iii) the determination is favorable to the claimant,
             then the Commissioner of Social Security shall approve that
             agreement at the time of the favorable determination, and
             (subject to paragraph 3)) the fee specified in the agreement
             shall be the maximum fee. The Commissioner of Social
             Security may from time to time increase the dollar amount
             under clause (ii)(II) . . . the Commissioner of Social Security
             shall publish any such increased amount in the Federal
             Register.

See 42 U.S.C. § 406(a). The Commissioner has increased the maximum dollar

amount cited in 42 U.S.C. § 406(a)(2)(A)(ii)(II); it is currently $6,000. See

https://www.scotusblog.com/2018/10/argument-preview-justices-consider-

cap-on-attorneys-fees-for-successful-representation-of-social-security-

disability-claimants/ (last checked April 8, 2020) (current cap on fee awards for

§ 406(a)(2) is $6,000).

      Second, Attorney Blackburn’s fee agreement with Mr. Lathrop is in

compliance with the statute, because it plainly states Attorney Blackburn will

take as his fee “25% of past-due benefits or Six Thousand Dollars ($6,000.00),


                                        11
whichever is less, if the Social Security Administration approves the claim(s)

and the claim results in past-due benefits.” See Fee Agreement, Docket 34,

p. 11 (emphasis added). Six thousand dollars is obviously less than the 25%

contingent fee amount ($22,052.75). So Attorney Blackburn gets the lesser

amount--$6,000.2 This court therefore rejects the Commissioner’s suggestion

that Mr. Lathrop may pay more than a total of 25% of his past-due benefits in

attorney fees should Attorney Pfeiffer’s motion be granted.

E.    The End Result

      The total amount withheld from Mr. Lathrop’s Social Security disability

award is 25% of his past-due benefits, or $22,052.75. Attorney Pfeiffer’s

motion requests a fee of $16,052.75 which, when granted, will require that

Attorney Pfeiffer credit or refund to Mr. Lathrop the previous EAJA fee of

$8,125.30. Attorney Pfeiffer will receive a total fee, therefore, of $16,052.75.

Pursuant to his fee agreement, this court anticipates Attorney Blackburn will

be awarded $6,000.00 in fees from the SSA. The end result, therefore, is as

follows:

      Total amount of benefits withheld by SSA (25% of past-due): $22,052.75
      LESS: Attorney Pfeiffer’s fee                               $16,052.75
      LESS: Attorney Blackburn’s (anticipated) fee                $ 6,000.00
                                                                        00.00



2 While the Commissioner suggests the manner in which Attorney Blackburn
completed the form (Docket 34, p. 3) indicates Attorney Blackburn’s attempt to
keep the entire $22,052.75 for his work at administrative level, this court does
not interpret the form in that manner. The form is certainly not a model of
clarity. But Attorney Blackburn attached his fee agreement (which complies
with the statute) as instructed, and indicated that though he wished for the
entire 25% of past due benefits to be awarded in fees, he did not expect to be
paid for any of the work on the federal appeal, and he wished to be paid “only
[the] Social Security allowance.” Id.
                                        12
      This result takes no more than 25% of Mr. Lathrop’s past-due benefits

for the global payment of his attorneys’ fees, and is consistent with the terms of

his fee agreements with both of his attorneys.

                              CONCLUSION AND ORDER

      Based upon the foregoing facts, law, and analysis, it is hereby

      ORDERED that Attorney Pfeiffer’s motion for award of attorney fees

pursuant to 42 U.S.C. § 406(b) in the amount of $16,052.75, [Docket No. 32] is

GRANTED. Upon receipt of said fees, Attorney Pfeiffer shall refund or credit

the prior EAJA fee in the amount of $8,125.30 to Mr. Lathrop. It is further

      ORDERED that the clerk of court serve a copy of this order on attorney

John P. Blackburn.

      DATED this 8th day of April, 2020.

                                      BY THE COURT:



                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                           13
